82075: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33301: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82075


Short Caption:USAA CAS. INS. CO. VS. DIST. CT. (UHLMEYER)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901268Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/14/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerUnited Services Automobile AssociationRobert W. Freeman, Jr.
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Priscilla Louise O'Briant
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerUSAA Casualty Insurance CompanyRobert W. Freeman, Jr.
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Priscilla Louise O'Briant
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestRyan E. UhlmeyerWilliam R. Ginn
							(Leverty & Associates Law, Chtd.)
						Patrick R. Leverty
							(Leverty & Associates Law, Chtd.)
						


RespondentDavid A. Hardy


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


12/13/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/13/2020Filing FeeFiling fee paid. E-Payment $250.00 from Priscilla Louise O'Briant. (SC)


11/13/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-41455




11/13/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-41456




11/13/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-41458




11/13/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-41459




11/13/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-41460




01/15/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-01475




02/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest shall have until February 26, 2021, to file and serve the answer to the petition for writ of mandamus.  (SC)21-04274




02/26/2021Petition/WritFiled Real Party in Interests' Answering to Petition for Writ of Mandamus. (SC)21-05845




03/11/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply in Support of Petition for Writ due:  March 26, 2021.  (SC)21-07049




03/26/2021BriefFiled Petitioners' Reply in Support of Petition for Writ of Mandamus. (SC)21-08784




09/14/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)21-26630




11/18/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  EN BANC  (SC)21-33301





Combined Case View